 Case 3:17-cr-00068-JRW-CHL Document 250-2 Filed 10/18/19 Page 1 of 3 PageID #: 1254
                                                                  DlVl激 ON ON悪

        cona iraomwn*.r.rn oF KENTUcKY
                                                                                          PL―

      V.


      ROMAN L BROtttJR.                                                                 DEFERANぼ
                                               幸   凛   0■




     SSN: XXX‐ XX‐ 9859
     DOB: 09‐ 04‑91

              枷 s CaSe側 醐 befOre the Cou鷲 軸    SSptem職 118,鑢 13     folr impolsi哺   輔 of螢血 l


     sentencm3・    Presentforthe CommonWdth WaS Assismt CommonwdLⅢ s Ammey Mご k
                                                                    defendant wtt presentin pe棗 ゅ菫
    如      ・ PtSent forthe deFendant Was attOmey Matt Farà撫
                                                                                                   .




     s PrOCeeding was reported by噸 職 reCOrding m.鑢 導 1=13‐ VR‐ 166.
    動ぼ

             0鵬 May 28,2013,the defendarltllaving appeared in open Court witt his attomey,by


   agreement宙 th the attomey for tte G― onwealt withdEW binerplea ofnot wilty:面

   entered a plea ofgu盤 ty to theこ mended cllarge鋭

               ● CR鵬 硼圏綺L     ATEMPT MURD/ER AMENDED TO W‑OR
                           G¨     IN THE F― DEGREE
                   ―
               ●   ASttUETIN THE― T DEGREE― DESMBED
           And the Coutt having found the plea to be volun町 ,and baving鑢 解 pttt the,1鐘:and,

           The Court having orde   d a preosentenoe FepO      ,alld the Com having七 山 med the

 Defendant and hisAcr∞ u壼 鴨l ofthe facmal mntents a鳥 職oomclusiom oommined h said国 司脚劉餞,

 and havlngranttd the Defendantthe rintto controvettthe撫 海盛contents of the report,and,

        ■ e Court given due∞ nsideration     to the p■      ‐
                                                            mnteno repot and tO the nature頑

側 割 職 5鮨 配 es ofthe c血 鵬 ,alld to t加 懸stoFyt char醐 鷹 劉直磯 藤 i饉 蠅 ぽ 搬                    Defend鑢 ,the

Coutt is ofthe opiniOnぬ at probation sLould be denied foF the fOllowing FeaSOns:
 Case 3:17-cr-00068-JRW-CHL Document 250-2 Filed 10/18/19 Page 2 of 3 PageID #: 1255




                                                                                                                 Ｊ嘔﹁覇１
      ユ                誦警脚
                         ゴ 』案富   ・                                                P・
                                                                                       Vided mOSt erec‐

              轟織制 蹴 轟鳳窯       :犠                                           mte"


                                                       ly depF― te the鍵」ousns ofthe
      C,    PrOba饉 om Or● ondidOnal di劃 朧 ,WOt1ld und●
              Ettfendantt Crlme.
                                                                           o『   ぬey had any le即 饉籠 颯p tO
              軍
                  "CourtinOuired of tte Defendmt and ttS COunsel Wm施
                                                                                               ユthe
                                                     d,and駆 厳brded tte DeFendant and his cOun散
      showwhyjudment轟 。毬ld         ttot be pronouコ

                                                            behalf a面 tO Premmt aEly infoFmatiOn in
    ,P"面       り m make statementtin the Defendtttゝ

    mit態dOn Ofpunishent.
                                                                                  ●tbe    promum峰    Tr IS
             No suacient cause haVIngbeen sLoWn whyittdFent ShOluld●
                                                                                                Of the
   HEREBY ORDERED AND ADDGED by tt Courtthattt DeFendant t guilり

   OrenseKsp admitted,and is Sentenced tO impFiSOnment as fOl10ws:

   COUNTl: WANTON ENDANG…                                INTHEFIM DECuE
            cwsD mLolNv
            SEWNCE:l YnAR
           For a total ofONE(1)year tO serve,to run∞ 醸 mtively Wm sentence lmpomd in

  12CR‐ 1113forabtalofWREEo)yeaFS              tO Serve.

           Detrldant shall pay couFt∞ StS OfS130.∞ .

           Itis mer oRDERED AND ADJUDGED ttatthe DefendantbeFemmdedtothe

Je胞購 鼠County J滅 ,and thatthe SherirofJeresOn cou鳳 り 轟all                          detiveF the Defendant to the


Deparment OfCorrections,at tts ettLtt convettenoc,atsuch m戯 血 n within this s競 轟 機 無


恥 呻        ent ttall desirate fOr・ 畿     pllrplo3 oftt Dlefettt seⅣ ing the鍵 組掟鯉                      duメ 甦
                                                                                                  鶴 夢慰じ



hin hereunder.



                                                        2
Case 3:17-cr-00068-JRW-CHL Document 250-2 Filed 10/18/19 Page 3 of 3 PageID #: 1256




            Probefioa aod Prrolc shttl rccalculera   dcEadtr'$ ln'@{to*y sldiL
                                              rclarsed to $xrGty'
            Any bdt prsviousty posrd shalt bc




                                                            JWERSONし      ぶ OTrOOtJRT   ttE

                                                          Dare Signrd:




      Mtt BabF
      Matt F餞
      PFObatt and Parole
      L● 面 「施 Metro Corrections
      Rcederr Comctional Complex




                                                      3
